DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 6, 7, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benarous (EP2778047).
Re claims 1 and 9, Benarous discloses a shimmy damper for centering a landing gear, the shimmy damper comprising: a cap (6); a housing; a damper shaft (7) extending from the cap to the housing; and a plurality of magnets (154, 164) configured to exert an opposing force on the cap and the housing via the damper shaft, wherein the shimmy damper is configured to be coupled to a joint (112, Fig. 5) of the landing gear of an aircraft, and wherein the joint is formed between an upper torque link (12) and a lower torque link (12) of the landing gear. 


Re claims 7 and 14, Benarous discloses wherein the damper shaft has a second end configured to be coupled to the lower torque link. (Fig. 5)

Allowable Subject Matter
Claims 2, 3, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim16, 17 and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach a cap magnet configured to be repelled by the first shaft magnet and to exert a force on the cap; and a housing magnet .

Response to Arguments
Re claims 1, and 9, upon further consideration, Benarous discloses wherein the shimmy damper is configured to be coupled to a joint of the landing gear and wherein the joint is formed between an upper torque link and a lower torque link.  In the instant invention, the shimmy damper is part of the joint vs a separate component as disclosed by Benarous.  However, this limitation is not claimed and as written, the joint and shimmy damper can be interpreted as different components.  The shimmy damper separately is interpreted as being “coupled to the joint”.  See also Abstract wherein the “damper (24) coupled to the nosewheel support axle (6) to damp oscillations …”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
March 23, 2022